                           United States District Court
                         Western District of North Carolina
                                Asheville Division

 Eric Wayne Moss,                     )              JUDGMENT IN CASE
                                      )
 Plaintiff,                           )               1:18-cv-00122-FDW
                                      )
 vs.                                  )
                                      )
 Buddy Harwood, et al,                )
                                      )
 Defendants.                          )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 9, 2019 Order.

                                               September 9, 2019
